—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmatés from using controlled substances after two EMIT tests performed on petitioner’s urine sample yielded positive results for the presence of cannabinoids. Contrary to petitioner’s contention, the misbehavior report, which we conclude was sufficient to apprise petitioner of the charge against him (see, Matter of Faison v Senkowski, 255 AD2d 625 appeal dismissed 93 NY2d 847), and the positive results of the urinalysis tests, constitute substantial evidence supporting the charge of drug use (see, Matter of Kussius v Walker, 247 AD2d 911, 912). Petitioner received sufficient documentation to mount a defense and a proper foundation was laid for respondents’ reliance on the positive test results. Any minor clerical errors on the forms were sufficiently explained during the hearing (see, Matter of Frazier v Goord, 251 AD2d 800, lv denied 92 NY2d 813). We have examined petitioner’s remaining arguments, including his claim that his due process rights were infringed due to the denial of his request for a copy of the SYVA ETS operation manual (see, Matter of Kussius v Walker, supra, at 912; see also, Matter of Wiggins v Coombe, 232 AD2d 700, 701, appeal dismissed 89 NY2d 916), and find them to be unpersuasive.
Cardona, P. J., Mikoll, Mercure, Crew III and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.